                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8                        UNITED STATES DISTRICT COURT
                             9                      CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11       UNUM LIFE INSURANCE                      Case No. 5:20-cv-00281-PA-SHK
                                   COMPANY OF AMERICA,
                          12                                                (Honorable Percy Anderson
                                              Plaintiff-in-Interpleader,
                          13
                                        vs.                                 ORDER GRANTING
                          14                                                VOLUNTARY DISMISSAL OF
                                   ROBERT VANCE, an individual; and         ACTION
                          15       CLARISSA CORONADO, an
                                   individual,                              [FRCP 41(a)(1)]
                          16
                                              Defendants-in-Interpleader.
                          17
                          18
                          19                                                Complaint Filed: 2/12/20
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                           1026859\305529648.v1
         213-680-2800
                             1                                            ORDER
                             2
                             3           Pursuant to Plaintiff-in-Interpleader Unum Life Insurance Company of
                             4     America’s Notice of Voluntary Dismissal under Federal Rule of Civil Procedure
                             5     41(a)(1), this action is hereby dismissed.
                             6
                             7
                                   Dated: April 6, 2020                             _____________________________
                             8                                                      PERCY ANDERSON
                                                                                    United States District Judge
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                                1
  Los Angeles, CA 90071-2043                                                                            1026859\305529648.v1
         213-680-2800
